Citation Nr: 0218778	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  01-09 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran served from August 1942 to December 1945 and 
from June 1946 to April 1948.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2001 rating decision by the Albuquerque, New Mexico 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Therein, the RO evaluated the veteran's post-
traumatic stress disorder (or PTSD), which was currently 
rated zero percent disabling, and increased the evaluation 
to 30 percent.  

Also in the August 2001 rating decision, the RO changed 
the characterization of the veteran's psychiatric 
disability, formerly rated as a psychogenic gastric 
reaction and initially rated as anxiety state, to post-
traumatic stress disorder, and then denied entitlement to 
service connection for status post recurrent 
gastrointestinal disturbance.  In his September 2001 
notice of disagreement, the veteran disagreed only with 
the issue of an increased rating for post-traumatic stress 
disorder, and that is the issue the Board will consider on 
appeal.  

In his November 2001 substantive appeal, the veteran 
indicated that the RO had failed to address any of the 
other medical problems for which he was currently being 
treated.  At a personal hearing before the undersigned, 
held in September 2002, the veteran clarified that he did 
not want VA to consider his nonservice-connected disorder, 
and that his claim was for an increased rating for his 
service-connected post-traumatic stress disorder.  A 
transcript of the hearing is of record.  

Also, at the hearing, the veteran submitted additional 
medical evidence in support of his claim.  

In the past, such evidence would have been referred to the 
RO for review and preparation of a Supplemental Statement 
of the Case, unless that right was waived by the veteran 
or his representative.  38 C.F.R. § 20.1304 (2001).  
Effective February 22, 2002, the regulation was amended to 
remove the requirement, and the Board may, therefore, 
review the additional evidence submitted by the veteran at  
his personal hearing without a waiver.  67 Federal 
Register 3099-3106 (January 23, 2002).  


FINDING OF FACT

The veteran's post-traumatic stress disorder is productive 
of occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the veteran, 
the criteria for a rating of 50 percent for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that on receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  The VCAA also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion 
of these regulations pertaining to the duty to notify and 
the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (now codified at 
38 C.F.R. § 3.159).

Under the new criteria, VA has a duty to notify the 
veteran and his representative, if any, of any information 
and evidence needed to substantiate and complete his 
claim. 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  In 
this case, the veteran and his representative were 
notified by letter dated in April 2001, of the evidence 
needed to substantiate his claim.  The Board concludes the 
discussion in this document adequately informed them of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.  
Indeed in May 2001, the veteran replied in writing that he 
had no additional evidence to submit.  A Statement of the 
Case issued in October 2001 informed him of the evidence 
obtained and considered by the RO in its decision.  Up-to-
date VA treatment records were submitted by the veteran at 
his September 2002 hearing.  No further assistance in this 
regard appears to be warranted.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  Consistent with such duty, the 
RO afforded the veteran a VA medical examination in 
January 2001, and a personal hearing in September 2002.  
Also, the RO has requested all relevant treatment records 
identified by the veteran.  It is noted, however, that in 
his notice of disagreement, dated in September 2001, the 
veteran stated that he did not feel that all of the 
evidence regarding his claim for post-traumatic stress 
disorder had been used.  He stated that he had been 
discharged from Mare Island Hospital in San Francisco, 
and, prior to that, had been in AIEA Heights hospital in 
Pearl Harbor.  

From this statement, it appears that the veteran is 
referencing medical evidence from the time of his service 
discharge in the 1948.  He has been service-connected for 
his psychiatric disorder since 1948.  Given the nature of 
this claim, the Board finds that any medical records 
associated with his discharge are not critical to a 
complete and fair adjudication.  See, e.g., Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary importance).  Again, in May 2001, 
the veteran indicated that he had no further evidence to 
submit, and in September 2002, when he had another 
opportunity to submit evidence, he did, and it is 
considered in the decision below.  

As VA has fulfilled the duty to assist, and as the change 
in law has no additional material effect on adjudication 
of this claim, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

In July 1948, service connection was granted for anxiety 
state.  The RO noted that service records showed that the 
veteran saw considerable combat action during his first 
enlistment, during which time his first nervous symptoms 
appeared.  The symptoms recurred during the second period 
of service.  The RO granted a 50 percent initial 
evaluation, effective from April 1948.  

In a December 1948 rating decision, the RO determined that 
a November 1948 VA examination showed that the veteran had 
made adequate adjustment since service discharge, and that 
his only remaining symptoms were psychogenic gastric 
reactions which did not produce physical disability.  The 
RO recharacterized the disorder as psychogenic gastric 
reactions, and reduced the rating to zero percent 
disabling, effective February 1949.  

The zero percent rating action was confirmed and continued 
by way of rating decisions dated in May 1950, June 1987, 
and July 1989.  During this time, the veteran was 
hospitalized and treated for several nonservice-connected 
disorders.  He later relied upon medical records 
associated with these hospitalizations and treatment to 
support his claims for increased rating for his 
psychiatric disability.  Since his mental status was not 
discussed in the indicated medical records, the veteran's 
respective claims for a compensable evaluation for his 
service-connected psychiatric disability were denied.  

In December 2000, the veteran's readjustment counselor 
from the Vet Center wrote a letter on his behalf.  The 
counselor stated that the veteran was 76 years old, and 
had been married for the third time.  The veteran had been 
seen for an assessment in October 2000, at which time he 
reported having problems with sleeping and low energy 
levels.  He experienced intrusive thoughts especially of 
his ship being attacked by kamikaze.  He was highly 
anxious and irritable.  The assessment was post-traumatic 
stress disorder.  The counselor stated that the PTSD had 
especially affected the veteran's relationships, resulting 
in 3 marriages.  The veteran's career in working at power 
plants had allowed him to remain isolated much of the 
time, especially when he worked in Alaska.  The global 
assessment of functioning (GAF) over the past year was 51.  

In January 2001, the veteran underwent VA examination for 
mental disorders.  His claims file and medical record were 
available and reviewed prior to the examination.  The 
veteran reported having chronic anxiety and shaking 
spells, with combat-related nightmares and difficulty 
sleeping almost every night.  He complained of intrusive 
war memories, especially at night, and combat-related 
flashbacks triggered by loud noises and the smell of gun 
powder.  He did not have an increased startle response at 
the time of examination, but he reported that he had such 
a response in the past.  He was not currently depressed, 
but had been during the 1950's.  The veteran denied having 
any trouble with hypervigilance.  

The examiner noted that the veteran had worked for 25 
years.  He retired in 1972 from Civil Service, where he 
had worked as a generator electrician.  He was never 
fired, and he had a good work record.  It was reported 
that the veteran owned his own home, was doing okay 
financially, and was without debt.  He was married three 
times and divorced twice, with his current marriage 
lasting for the past 23 years.  He had three grown 
children.  The veteran reported having friends, and that 
he belonged to the Elks and Moose clubs.  He had a social 
life but did not like crowds.  An average day was spent 
playing golf and woodworking.  He reported having no 
suicidal ideation, no crying spells, and no temper or 
anger management problems.  He did report having some 
recent memory problems, with no paranoia or 
hallucinations.  He used alcohol occasionally, and did not 
use drugs, marijuana or cigarettes.  There was no past 
psychiatric treatment or hospitalizations, and he was not 
on any medications.  

The veteran was nicely dressed and groomed for the 
examination.  The examiner stated that the veteran was 
cooperative, that his affect was appropriate and that his 
mood was euthymic.  His speech was coherent and his 
thought processes linear.  Regarding content of thought, 
there was no evidence of a psychosis, no loosening of 
associations, and no suicidal, homicidal or paranoid 
ideation was evident.  He was oriented times four, and he 
had good recent and remote memory and good recall.  
Cognitive functions were grossly intact.  Insight and 
judgment were fair to good.  He was competent to manage 
his own funds.  

The diagnoses were Axis I, chronic post-traumatic stress 
disorder; Axis IV, psychosocial environmental stressors, 
mild to moderate secondary to his posttraumatic stress 
disorder, primarily with some intrusive memories and sleep 
disturbance; and Axis V; Global Assessment of Functioning 
(GAF) currently 55, and over the past year 55.  

Medical records dated in March 2002, show that the veteran 
was evaluated at VA upon the referral of his physician.  
Regarding current complaints, the veteran reported that he 
had early morning awakening with intrusive thoughts.  He 
avoided crowds and no longer went to the state fair.  
Hypervigilance was described as "observing what's going on 
all the time."  Regarding his social life, the veteran 
reported that he had an excellent relationship with his 
wife of 23 years.  His relationships with his stepson and 
two biological children from his first marriage were 
"okay."  He again reported that he had retired in 
1972 from working in power plants in the Aleutian chain in 
Alaska, and that his finances were stable.  He had no 
legal problems.  He used to play golf.  He currently went 
fishing, although not often because he had no time.  

The examiner noted that the veteran had PTSD symptoms in 
all three domains, and that he was not, however, 
interested in treatment because he had dealt with the 
disability for all of these years without treatment, and 
felt that he would not currently benefit from a PTSD 
program.  Again, the veteran reported for evaluation that 
on that day only because his physician referred him.  

Mental status examination revealed that the veteran was 
casual and well groomed.  He was initially irritable, but 
cooperative in spite of his initial behavior.  His speech 
was logical and coherent.  He was nervous, and reported 
having insomnia.  He denied depression.  His thought 
process was logical with no psychosis.  His thought 
content was appropriate with no suicidal or homicidal 
intent.  Insight and judgment were adequate and intact.  
The multiaxial diagnosis was Axis I, PTSD, stable; Axis 
IV, war zone experiences; and Axis V, GAF 48.  

In September 2002, the veteran testified at a personal 
hearing before the undersigned.  He indicated that his 
disability warranted a rating higher than 30 percent 
because he continued to suffer with stress associated with 
his war experience, to the extent that he was totally 
consumed by the war.  His representative highlighted that 
the most recent global assessment of the veterans' 
functioning in March 2002 was 48.  

The veteran testified that he slept a lot, but that he had 
difficulty sleeping because of intrusive war memories, and 
that he had combat related flashbacks when awake.  He said 
that he did not have too many panic attacks, but that he 
had chronic anxiety, including shaking spells.  He 
described how he shook all of the time, and the 
undersigned notes that the veteran had visible shaking 
during his hearing testimony.  The veteran said that he 
drank sometimes, maybe one drink a day, to handle the 
shakes.  He had no suicidal plan.  

He had a good, wholesome, relationship with his spouse and 
family, and he did not distance himself from his family.  
He did not like crowds.  He had not worked since 1981, 
when he sold his farm.  It became too dangerous to operate 
the farming equipment.  He felt that he shook too much to 
operate the equipment, and that the shaking stemmed from 
his PTSD.  The veteran testified that he never lost a job 
in the past due to his PTSD, and that he had not attempted 
further employment.  He got along with his co-workers 
before retiring from Civil Service in 1972.  The veteran 
said that he had friends, and that he belonged to a 
veteran's organization in which he participated by going 
to meetings.   


III.  Legal Analysis

Disability ratings are assigned in accordance with the 
VA's Schedule for Rating Disabilities (Rating Schedule) 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate rating codes identify the 
various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  Any reasonable doubt regarding the degree 
of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2002).

Pertinent regulations do not require that all cases show 
all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the 
disease and the resulting disability therefrom, and above 
all, coordination of the rating with impairment of 
function will be expected in all cases.  38 C.F.R. § 4.21 
(2002).  The primary focus in rating disabilities is on 
functional impairment.  38 C.F.R. § 4.10.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence 
of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability 
be viewed in relation to its history.

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the 
United States Court of Appeals for Veterans Claims (Court) 
held that compensation for service-connected injury is 
limited to those claims which show present disability.  
The Court held that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  

Under the schedular criteria, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

A 50 percent rating is warranted for occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment 
or abstract thinking; disturbances of motivation and mood; 
and difficulty establishing and maintaining effective work 
and social relationships.  Id.  

A 70 percent rating is warranted where there is 
occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking or mood; suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect 
of personal appearance and hygiene; difficulty adapting to 
stressful circumstances; inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total 
occupational and social impairment, due to symptoms such 
as:  grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, 
occupation, or own name.  Id.  

A GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).

The Court, in Carpenter v. Brown, 8 Vet. App. 240 (1995), 
recognized the importance of the GAF score and the 
interpretations of the score.  Although the GAF score does 
not neatly fit into the rating criteria, the Board is 
under an obligation to review all the evidence of record.  
The Board notes that the assignment of the GAF Score 
reflects the examiner's assessment of the extent of 
impairment due to the manifestations identified.  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co- workers).

Resolving all doubt in the veteran's favor, and applying 
the criteria set forth above to the facts in this case, 
the Board finds that a rating of 50 percent is warranted 
for the veteran's PTSD.  

The evidence of record provides a somewhat mixed picture 
of the veteran's PTSD and the extent to which it impairs 
his social and industrial functioning.  Notably, the 
January 2001 VA examination indicates that the veteran had 
mild to moderate psychosocial environmental stressors, 
secondary to his PTSD, which were primarily related to his 
intrusive memories and sleep disturbance.  That examiner 
assigned a GAF score of 55.  However, the most recent 
evidence of record shows that the veteran underwent VA 
evaluation for treatment in March 2002, at the request of 
his doctor, and that his GAF score was 48, suggesting that 
the veteran's PTSD results in more severe impairment than 
that revealed by the January 2001 VA examination.  
According to DSM-IV, a score of 48 is indicative of 
serious social and occupational functioning (e.g., no 
friends, unable to keep a job), with serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting).  

The extent of the veteran's social and industrial 
impairment resulting from PTSD is discussed in great 
detail in both the January 2001 and March 2002 examination 
reports.  The examiner in January 2001 had the benefit of 
reviewing the veteran's claims folder prior to 
examination, and was able to make a determination of the 
veteran's level of functioning for the past year.  The 
examiner in 2002 was focused on evaluating the veteran for 
possible treatment, which the veteran declined.  
Nonetheless, the examiner in March 2002 did a thorough 
evaluation of the veteran before concluding that his PTSD 
symptoms were serious, and that his level of functioning 
was seriously impaired, represented by a GAF score of 48.  

However, the veteran's symptomatology as a whole does not 
meet most of the criteria for a 50 percent rating.  For 
example, on VA psychiatric examinations in January 2001 
and March 2002, the veteran's speech was not 
circumstantial, circumlocutory or stereotyped, and he has 
consistently described having good social relationships 
with his family and friends.  He testified that he did not 
have too many panic attacks, and there is no indication of 
impaired judgment.  

On the other hand, the veteran apparently did have some 
difficulty maintaining effective work relationships as 
evidenced by his relatively isolated employment in Alaska.  
Most troublesome for the veteran appear to be intrusive 
memories, including waking flashbacks, and sleep 
disturbance.  He testified that he has anxiety, and such 
anxiety appears to be manifested by shaking at times.  He 
has also described being almost totally consumed by his 
memories of war.

The Board concludes that, construing the evidence most 
favorably to the veteran, the evidence is in equipoise as 
to whether the veteran's PTSD is manifested by moderate 
symptoms, reflected in a past GAF score of 55, or serious 
symptoms reflected in a current GAF score of 48.  
Resolving doubt in favor of the veteran, a 50 percent 
disability evaluation is warranted for PTSD under 
Diagnostic Code 9411 (2002).  

Clearly, the veteran's symptoms do not warrant the 
assignment of a 70 percent rating.  He does not exhibit 
deficiencies in most areas, but rather has good family 
relations and intact judgment and thinking.  He has no 
suicidal ideation or obsessional rituals related to PTSD.  
Near-continuous panic has not been shown, and he denied 
depression on examinations in 2001 and 2002.  The 
examinations showed logical and coherent speech and 
logical thought.  There is no indication of impaired 
impulse control, spatial disorientation or personal 
neglect.  Moreover, the GAF scores have not reflected a 
level of impairment commensurate with the symptoms for a 
70 percent rating, and the Board concludes that a rating 
higher than 50 percent is not warranted.

In reaching its decision, the Board has also considered 
the criteria at 38 C.F.R. § 3.321, but on reviewing the 
record, it is clear that there is no basis for further 
action of this nature where there is no objective evidence 
of record demonstrating that the veteran's service-
connected PTSD markedly interferes with his employment.  
He has been retired since 1972, and last worked on a farm 
in 1982.  There is also no evidence of record showing 
frequent hospitalization due to this disability.  Indeed, 
he has not required psychiatric treatment, inpatient or 
outpatient at any time since 1948 when the disability was 
established.  Thus, the Board finds that no further action 
on this matter is warranted.


ORDER

An increased evaluation to 50 percent for post-traumatic 
stress disorder is granted; subject to the regulations 
pertinent to the disbursement of monetary funds.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

